               Case 4:20-cv-00321 Document 17-5 Filed on 06/10/20 in TXSD Page 1 of 3




                                     UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

         DAN BUNKERING (AMERICA) INC.                 §
                                                      §
                   Plaintiff,                         §
                                                      §
                                                      §
                                                      §
         V.                                           §      CIVIL ACTION NO.: 4:20-CV-00321
                                                      §      IN ADMIRALTY, Rule 9(h)(C)
                                                      §
         SWIBER OFFSHORE MEXICO,                      §
         RANGER OFFSHORE, INC.,                       §
         IN PERSONAM                                  §
         AND M/V SWIBER ADA IN REM                    §
                                                      §
         Defendants.                                  §


                                    DECLARATION OF ANACAROLINA ESTABA

                   1.      I am more than 18 years old, have never been convicted of a felony or crime

         involving moral turpitude, and am in all respects competent to provide this declaration. I am an

         attorney with Foley and Lardner LLP (“Foley”) in Houston, Texas and serve as counsel to

         Plaintiff Dan Bunkering (America) Inc. (“Dan Bunkering”) in the captioned case. I am duly

         admitted to practice law in the courts of the State of Texas and the United States District Court

         for the Southern District of Texas. Unless otherwise indicated, I have personal knowledge of the

         facts stated herein.

                   2.      I make this declaration in support of Dan Bunkering’s Motion for Default

         Judgment (the “Motion”) in this matter against Defendant Ranger Offshore Inc. (“Ranger”).

                   3.      Dan Bunkering filed an Amended Verified Complaint on June 9, 2020. See

         Motion, Exhibit 1.




4832-6415-1994.4
               Case 4:20-cv-00321 Document 17-5 Filed on 06/10/20 in TXSD Page 2 of 3




                   4.    On February 28, 2020, Dan Bunkering served Ranger by serving its registered

         agent CT Corporation. See Motion, Exhibit 2. Proof of service on Dan Bunkering was filed with

         the Court on March 18, 2020. Id.

                   5.    Ranger did not file and answer to Dan Bunkering.

                   6.    Ranger did not file motions under Federal Rules of Civil Procedure 12 or 56.

                   7.    Ranger did not take any action nor file any document that indicated its intent to

         defend the lawsuit.

                   8.    Ranger is a corporation and therefore is not a minor, incompetent, nor in the

         military service.

                   9.    In my capacity as counsel for Dan Bunkering, I have either performed or

         participated in the supervision of the performance of all legal work done for Dan Bunkering in

         connection with this case. I have also participated in the preparation, review and transmission of

         Foley’s invoices for attorneys’ fees and costs. Further, in connection with this declaration, I

         have reviewed my firm’s litigation file to reinforce my personal knowledge of the nature and

         scope of the legal work done on Dan Bunkering’s behalf in connection with this action.

                   10.   In conducting legal work for Dan Bunkering, I have prepared motions, briefs,

         pleadings and supporting declarations; identified, prepared, and assembled supporting evidence;

         communicated with the client and coordinated work by Mexican counsel to carry the arrest of

         M/V Swiber ADA, a Mexican flag offshore supply ship, IMO 9502154, Mexican flag (matricula

         04023195324), that benefited from marine fuel ordered from Dan Bunkering; and managed the

         case on a day-to-day basis. I was involved in all aspects of the case and it was my usual practice

         to review and revise all pleadings and briefing. Considering the foregoing, it is my opinion that

         $133,979.67 is a reasonable and necessary amount of attorneys’ fees for this matter.




4832-6415-1994.4
               Case 4:20-cv-00321 Document 17-5 Filed on 06/10/20 in TXSD Page 3 of 3




         I declare under penalty of perjury that the foregoing is true and correct.

         Executed this June 10, 2020.




                                                _____________________________________________
                                                ANACAROLINA ESTABA




4832-6415-1994.4
